Citation Nr: 1456488	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) prior to April 15, 2012?
 
2.  What evaluation is warranted for PTSD since April 15, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and son
 
 
 

ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1967 to April 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing was created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment records are located in virtual VA.  
 
The Veteran originally claimed entitlement to service connection for PTSD in September 2002 and was denied service connection in a March 2003 rating decision.  In a November 2007 rating decision, the Veteran was granted service connection for anxiety, not otherwise specified and assigned a 30 percent rating.  The RO assigned an effective date of September 24, 2002, the date of his original PTSD claim.  

In May 2008, the Veteran filed for an increased rating for his PTSD.  The RO responded with an August 2008 Statement of the Case denying his PTSD, but in an August 2009 rating decision increased his anxiety evaluation to 50 percent, effective the date of the increased rating claim for PTSD.  In June 2010, the Veteran again filed for an increased rating for PTSD.  In a March 2011 rating decision, the RO recharacterized the disability as PTSD because the Veteran had been diagnosed with PTSD and it was not possible to separate those symptoms from those of his anxiety.  The rating decision continued the evaluation at 50 percent.  

From the foregoing it is evident that the Veteran timely perfected an appeal from this rating decision.  Because the Veteran's claims for an increased rating for PTSD were treated as increased ratings for his service-connect anxiety and the two diagnoses were eventually rated together, the Board will treat this as an appeal of his initially assigned rating. 
 
The issue of entitlement to an increased rating for PTSD since April 15, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  From September 24, 2002 until June 24, 2007 the Veteran's PTSD was not manifested by more than occupational and social impairment with an occasional decrease in work efficiency.  
 
2.  Since June 25, 2007 the Veteran's PTSD has been manifested by occupational and social impairment with difficulties in most areas.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 30 percent for PTSD were not met from September 24, 2002 until June 24, 2007.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).  
 
2.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met since June 25, 2007.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As this is an appeal arising from the initial grant of service connection, the notice provided in April 2007 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2007, September 2007, August 2008, June 2009, and March 2011.  There is no additional evidence that need be obtained.  
 
Increased Ratings
 
Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411 a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 
 
The maximum scheduler 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2014).  
 
A review of VA outpatient records shows that in a September 2002 record, the Veteran reported difficulty concentrating and increasing feelings of sadness and guilt. In December 2002, he reported nightmares, intrusive thoughts, avoidance behaviors, sleep impairment, irritability, and an exaggerated startle response.  In February 2004, the Veteran was noted to sleep better, but still have anhedonia and helpless feelings.  In January 2007, the Veteran reported nightmares and avoidance of triggers such as news about ongoing wars.  

At a May 2007 VA examination the Veteran reported periods of sadness, hopelessness, and helplessness.  The Veteran stated that he had thought about suicide, but had no plan or intent to do so.  The examiner assigned a global assessment of functioning score of 72.  

A June 25, 2007 record from G.E.B., a licensed professional counselor and family therapist shows the Veteran was tense and fearful, becoming more agitated with talking.  The Veteran had anxiety from his memories and stated he did not want to live if he would feel as poorly as he did then.  The clinician assigned a global assessment of functioning score in the "high forties at best," and noted suicidal ideation. 
 
The Veteran was given another VA examination in September 2007.  There, the Veteran stated that he liked working at the post office because it kept him busy.  He reported getting along with his coworkers, regularly talking with his friends, playing horseshoes and golf with them.  He noted that he felt depressed most of the time, had some difficulty sleeping, and that he felt "almost suicidal."  The examiner also noted nightmares multiple times per week and mildly impaired concentration, but stated the Veteran's symptoms did not cause clinically significant impairment in function.  The examiner assigned a global assessment of functioning score of 70.  

A May 2008 record from the G.E.B. noted that the Veteran was shaken by forgetting his postal route of 25 years.  He noted anxiety and panic that no longer could use work as an outlet. 
 
The Veteran was given another VA examination in August 2008.  There, the appellant reported avoiding military material.  He also reported being irritable, having trouble with his wife, difficulty getting dressed, and having motivation to leave home. The Veteran reported near-continuous panic attacks twice per day.  He stated that he did not make friends and is suspicious of others.   He reported repeated nightmares relating to his stressors.  The examiner stated the Veteran's affect and mood were abnormal in that there was depressed mood which affected the ability to function independently.  The Veteran's concentration was poor and though he reported a history of hallucination, none were observed at the examination.  The appellant reported obsessional activities like counting mail, but they did not interfere with function.  His memory was moderately impaired, including problems with highly learned material and forgetting to complete tasks.  The Veteran reported suicidal ideation, but no plan to carry it out.  The examiner stated the Veteran had difficulty establishing and maintaining effective work and social relationships, with similar problems with his family role functioning.  The examiner assigned a global assessment of functioning score of 51.  

A September 2008 record from Dr. V.M. showed symptoms of shaking, sweating, anxiety attacks, and feeling overwhelmed.  The Veteran also reported having flashbacks and nightmares. 

At a March 2009 VA outpatient session the Veteran stated that when worrying, he would get worked and wired up, restless, and that he was sleeping poorly. The clinician noted that the Veteran's panic can lead to confusion, disorientation, frustration and forgetfulness.  In April 2009, the Veteran was noted to be extremely anxious with a flat affect.  The clinician noted slow information processing, short-term memory impairment, mildly impaired constructional skill and significant depression and anxiety.  An October 2009 record notes anxiety attacks triggered by having to leave the house.
 
At a June 3, 2009 VA examination, the Veteran reported feeling intensely nervous and anxious.  He stated that he felt captive in his own house, though he acknowledged his wife was protective of him. He reported being less socially active since retirement, and has stopped playing horseshoes.  He reportedly rarely visited with anyone outside his immediate family.  He described frequent intrusive memories, avoidance of triggers like movies or discussions of war.  He also reported sleep impairment, irritability, hypervigilance, and episodes of acute anxiety. The examiner noted that the appellant could be verbally somewhat explosive.   The Veteran reported feelings of sadness, guilt, low mood, and motivation. He reported frequent suicidal ideation, but no intent or plan. The examiner noted the Veteran was only marginally groomed, and his speech had some stammers and stuttering, with constricted affect.  The examiner assigned a global assessment of functioning score of 45. 
 
At the March 2011 VA examination, the Veteran reported that he did not get along well with wife, but had good relationships with two of his three sons.  He also reported having good friends whom he found supportive, and they had weekly dinner parties.  He reported spending time reading or watching television and goes to gym with son.  The Veteran reported not driving because he gets lost. He denied suicidal ideation since his last examination, but reported his mood as depressed and anxious.  He felt cooped up and avoided some activities, such as leaving the house, for fear of incurring a panic attack.  He reported continued difficulties with concentration and focus and some trouble with short-term memory.  The examiner assigned a global assessment of functioning score of 62. 
 
A February 2011 record from G.E.B. (now a PhD candidate) noted sweating and the clinician stated the Veteran looked like he was about to have a panic attack.  The Veteran reported that he becomes overwhelmed with anxiety if he has to leave the house. The clinician stated that "if I did not know better, I would think that he was coming in and out of reality while he was in my office."  The clinician noted the Veteran's tears and rapid agitated speech. The Veteran stated that "life sucks" and the clinician noted he seems to fear he will kill himself.

In an April 2011 record, the Veteran stated he was afraid to drive because thought he would get into an accident.  He admitted to having suicidal ideation, but had denied having a plan.  The clinician reported depressed mood and a poor marital relationship with wife.  
 
In an April 2012 record, G.E.B. (now a PhD recipient) noted the Veteran was anxious and depressed.  The Veteran reported getting lost driving, which greatly increased travel time. The clinician stated that the Veteran lived in a state of disorientation which keeps him isolated and depressed.  He also reaffirmed the Veteran's suicidal ideation.  
 
The Veteran has submitted lay statements such as the one in April 2011 and hearing testimony from September 2013 which reiterate the symptoms noted above such as extreme anxiety and panic attacks.  VA also received lay statements from the Veteran's wife in September 2002, and his son and nephew in June 2011.  These statements also reflect the above-noted symptoms, such as getting lost while driving, depression, sleep impairment, and memory loss.  
 
Prior to June 25, 2007, the Veteran's symptoms did not meet the criteria for a rating in excess of 30 percent.  The Veteran had feelings of helplessness and sadness, but he was socially active with his coworkers and enjoyed partaking in activities with them.  The Veteran had only fleeting thoughts of suicide, and there is no evidence that he had a plan to commit suicide or that he engaged in any suicidal gestures.  The Veteran reported difficulty concentrating, nightmares, and some avoidance behaviors.  The Veteran did not display impairment in memory, judgment, or abstract thinking.  He also had normal speech and no panic attacks.  He was assigned global assessment of functioning scores ranging from the 70s to the high 40s, indicating mild to serious symptoms.  
 
Since June 25, 2007, the Board finds that the evidence is in equipoise as to whether the appellant's symptoms due to his PTSD warranted a 70 percent evaluation.  In this regard, the Board acknowledges the fact that the appellant was assigned global assessment of functioning scores in the 70s following examinations in in September 2007 and at several outpatient sessions.  Still, the record also shows that the appellant was having increasing thoughts of suicide, obsessional thoughts, decreased social activity, and sleep difficulties.  Further, the appellant had problems navigating outside of his home, and he suffered from both depression and anxiety.  Hence, the Board will assign a 70 percent rating from June 25, 2007, the date of the record from G.E.B.

As for whether the appellant's PTSD warranted an evaluation in excess of 70 percent since June 25, 2007, and prior to April 15, 2012, the record, while showing severe symptoms, did not show total occupational and social impairment from symptoms such as a gross impairment in thought processes or communication.  He did not present persistent delusions or hallucinations or grossly inappropriate behavior.  He was not shown to be in persistent danger of hurting himself or others.  Finally, there is no evidence of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  Hence, for the period prior to April 15, 2012, a 100 percent rating was not in order.

Staged ratings are applicable in this case as the Veteran's symptoms have changed during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The Board has considered whether the Veteran's disability warrants referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extrascheduler rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has symptoms such as anxiety, depression, memory impairment, panic attacks and suicidal ideation.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extrascheduler disability ratings is not warranted.  
 
 
ORDER
 
The Veteran's PTSD does not warrant an evaluation in excess of 30 percent from September 24, 2002 until June 24, 2007.

The Veteran's PTSD warrants a 70 percent evaluation from June 25, 2007.  
 
 
REMAND
 
The Board must remand the case for updated records and an examination to establish the Veteran's current symptoms.  
 
The Veteran was most recently afforded a VA examination in March 2011 and the last private examination of record is from April 2012.  Therefore, the medical evidence in the record is over two and a half years old.  The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, VA is on notice that the Veteran has experienced worsening symptoms and that there are potentially outstanding and relevant private medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many years have passed since the last examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   
 
As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  Thereafter, the Veteran should be afforded a VA examination to address the severity of his PTSD.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  
 
The examiner must address the severity and effects of the Veteran's PTSD, taking into account and commenting on the lay statements in the claims file.  The examiner must specifically address whether the appellant's PTSD alone prevents all forms of substantially gainful employment.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


